 84DECISIONS OF NATIONAL. LABOR RELATIONS BOARDGeneral Teamsters Local 162, International Brother-hood of Teamsters, Chauffeurs, Warehousemenand Helpers of America and K-Lines, Inc. Case36-CB-859April 25, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERSJENKINS AND PENELLOUpon a charge filed on November 9, 1979, by K-Lines, Inc., herein called the Employer, and dulyserved on General Teamsters Local 162, Interna-tional Brotherhood of Teamsters, Chauffeurs, War-ehousemen and Helpers of America, herein calledRespondent, the General Counsel of the NationalLabor Relations Board, by the Regional Directorfor Region 19, issued a complaint on December 17,1979, against Respondent, alleging that Respondenthad engaged in and was engaging in unfair laborpractices affecting commerce within the meaningof Section 8(b)(3) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copiesof the charge and complaint and notice of hearingbefore an administrative law judge were dulyserved on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on or aboutSeptember 23, 1979, the Employer and Respondentreached full and complete agreement with respectto terms and conditions of employment for employ-ees in the appropriate unit' to be incorporated in acollective-bargaining agreement between the Em-ployer and Respondent and that, since on or aboutNovember 9, 1979, Respondent has failed and re-fused to execute a written contract embodying thatagreement, although the Employer has requested itto do so. Respondent failed to file a timely answerto the complaint.On January 16, 1980, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment with exhibits attached. Subse-quently, on January 23, 1980, the Board issued anorder transferring the proceeding to the Board anda Notice To Show Cause why the General Coun-sel's Motion for Summary Judgment should not begranted. Respondent has filed no response to theNotice To Show Cause and, accordingly, the alle-gations of the Motion for Summary Judgmentstand uncontroverted.The unit is:All truckdrivers, receiving and shipping employees, checkers, pack-ers and order fillers, freight unloaders and loaders, warehousemen,and fork-lift drivers excluding office clerical employees, professionalemployees, guards and supervisors as defined in the Act.249 NLRB No. 19By telegram dated February 7, 1980, TeamstersLocal Union No. 81, International Brotherhood ofTeamsters, Chauffeurs, Warehousemen and Helpersof America, herein referred to as Local 81, filed amotion to intervene and opposition to the Motionfor Summary Judgment. Local 81 confirmed itsmotion and opposition by formal written docu-ments and concurrently filed an answer to thecomplaint.2Thereafter, the Employer and GeneralCounsel filed oppositions to Local 81's motion tointervene, and Local 81 filed a response thereto.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.With respect to the motion to intervene, Local81 argues that it has an interest in the instant pro-ceeding because it, and not Respondent, is the au-thorized representative of the Employer's truck-driver employees. We cannot agree. Local 81'sclaim is grounded upon a decision of TeamstersJoint Council No. 37, affirmed by the General Ex-ecutive Board of the International, awarding juris-diction over the Employer's drivers to Local 81,rather than Respondent. The Joint Council'saward, however, is not binding upon the Board.See Local 814, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica (Morgan and Brother-Manhattan StorageCo., Inc.), 223 NLRB 527, 530 (1976). Local 81originally sought to bring its claim of representa-tion before the Board by the filing of unfair laborpractice charges and representation petitions,3butlater chose to resolve the issue through internalunion procedures and withdrew the charges andpetitions. Despite the filing of its petitions, Local81 does not claim to represent a majority of em-ployees in the unit awarded it by the Joint Council,let alone the larger unit represented by Respond-ent.To grant Local 81's motion to intervene would,in our opinion, undermine the Board's authority todetermine the scope of an appropriate bargainingunit under Section 9(b) of the Act, and would frag-ment the unit. Moreover, there is no indication thatthe Employer ever approved of or was party to theproceeding before the Joint Council. Under thesecircumstances, and inasmuch as there is no conten-tion that Respondent's assertion of jurisdiction over2 The deadline for receipt of responses to the Notice To Show Causewas February 6, 1980. Local 81, however, avers that it was previouslyadvised that the hearing on the complaint was set for April 15, 1980, andthat it did not learn of the Motion for Summary Judgment or the NoticeTo Show Cause until February 7, 1 day after the deadline for receipt ofresponses. In these circumstances, and inasmuch as only a minor -daydelay is involved, we shall accept Local 81's documents and treat itsmotion to intervene on the merits.s Cases 36-CA-3462, 36-RC-4223, and 36-RC-4230. GENERAL TEAMSTER LOCAL 16285the ex-Transport Service drivers violated the Actin any manner,4we shall deny Local 81's motionto intervene in these proceedings.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentSection 102.20 of the Board's Rules and Regula-tions, Series 8, as amended, provides as follows:The respondent shall, within 10 days from theservice of the complaint, file an answer there-to. The respondent shall specifically admit,deny, or explain each of the facts alleged inthe complaint, unless the respondent is withoutsuch knowledge, in which case the respondentshall so state, such statement operating as adenial. All allegations in the complaint, if noanswer is filed, or any allegation in the com-plaint not specifically denied or explained inan answer filed, unless the respondent shallstate in the answer that he is without knowl-edge, shall be deemed to be admitted to betrue and shall be so found by the Board, unlessgood cause to the contrary is shown.The complaint and notice of hearing issued onDecember 17, 1979, and duly served on Respond-ent on the following day, specifically states thatunless an answer to the complaint is filed by Re-spondent within 10 days from the service thereof"all of the allegations in said Complaint shall bedeemed to be admitted to be true and may be sofound by the Board." According to the recordherein, and the uncontroverted allegations of theMotion for Summary Judgment, on December 21,1979, counsel for the General Counsel notified inwriting Respondent's attorney of record that ananswer to the complaint was due December 27,1979, and that if no answer were received by Janu-ary 4, 1980, the General Counsel would be com-pelled to seek summary judgment on the pleadings.Respondent neither filed an answer nor respondedin any way to the General Counsel's communica-tion. On January 16, 1980, counsel for the GeneralCounsel filed the Motion for Summary Judgmentherein, and on January 23, 1980, the Board issued aNotice To Show Cause why the General Counsel'sMotion for Summary Judgment should not begranted. Respondent did not file a response to theNotice To Show Cause. No good cause to the con-trary having been shown, in accordance with therule set forth above, the allegations of the com-4 We reject Local 81's contention that this proceeding should be re-manded for hearing in light of the Employer's filing of 8(b)(l)(A) chargesin Case 36-CB-881 against Local 81, Respondent, the Joint Council, andthe International. Those unfair labor practice charges are irrelevant tothe instant case.plaint are deemed to be admitted and found to betrue. Accordingly, we grant the Motion for Sum-mary Judgment.On the basis of the entire record, the Boardmakes the following:FINDINGS OF FACT1. THE BUSINESS OF THE EMPLOYERThe Employer, an Oregon corporation with itsprincipal place of business at Lake Oswego,Oregon, is and has been at all times material hereinengaged in the business of interstate transportationof bulk commodities by truck. During the past 12months, which period is representative of all timesmaterial herein, the Employer derived gross reve-nue in excess of $50,000 for the transportation ofbulk commodities from the State of Oregon direct-ly to points outside the State of Oregon.We find, on the basis of the foregoing, that theEmployer is, and has been at all times materialherein, an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act, andthat it will effectuate the purposes of the Act toassert jurisdiction herein.II. THE LABOR ORGANIZATION INVOLVEDRespondent is, and has been at all times materialherein, a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. The UnitAt all times material herein, Respondent hasbeen, and is now, the lawfully designated exclusivecollective-bargaining representative of the follow-ing appropriate unit of the Employer's employees:All truckdrivers, receiving and shipping em-ployees, checkers, packers and order fillers,freight unloaders and loaders, warehousemen,and fork-lift drivers excluding office clericalemployees, professional employees, guards andsupervisors as defined in the Act.B. The 8(b)(3) ChargeOn or about September 23, 1979, the Employerand Respondent reached full and complete agree-ment with respect to terms and conditions of em-ployment of the employees in the above-describedunit to be incorporated in a collective-bargainingagreement between the Employer and Respondent.Since on or about November 9, 1979, the Em-ployer had been demanding, and is demanding, thatRespondent execute a written contract with it em-bodying the agreement described above. Since onGENERAL TEAMSTER LOCAL 162 85 86DECISIONS OF NATIONAL LABOR RELATIONS BOARDor about November 9, 1979, Respondent has failedand refused, and is failing and refusing, to executethat written contract.Accordingly, we find that by the aforementionedconduct Respondent has since on or about Novem-ber 9, 1979, and at all times thereafter, refused tobargain collectively with the Employer, and thatby such refusal Respondent has engaged in and isengaging in unfair labor practices within the mean-ing of Section 8(b)(3) of the Act.IV. THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in sectionIII, above, occurring in connection with the oper-ations described in section 1, above, have a close,intimate, and substantial relationship to trade, traf-fic, and commerce among the several States andtend to lead to labor disputes burdening and ob-structing commerce and the free flow of com-merce.V. THE REMEDYHaving found that Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(b)(3) of the Act, we shallorder that it cease and desist therefrom and, uponrequest, execute the collective-bargaining agree-ment of September 23, 1979, between it and theEmployer.The Board, upon the basis of the foregoing factsand the entire record, makes the following:CONCLUSIONS OF LAW1. K-Lines, Inc., is an employer engaged in com-merce within the meaning of Section 2(6) and (7)of the Act.2. General Teamsters Local 162, InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America, is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. All truckdrivers, receiving and shipping em-ployees, checkers, packers and order fillers, freightunloaders and loaders, warehousemen, and fork-liftdrivers; excluding office clerical employees, profes-sional employees, guards, and supervisors as de-fined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within themeaning of Section 9(b) of the Act.4. By refusing on or about November 9, 1979,and continuing to date to refuse to execute a writ-ten collective-bargaining agreement between it andthe Employer as agreed on September 23, 1979,covering the employees in the above unit, Re-spondent has engaged in and is engaging in unfairlabor practices within the meaning of Section8(b)(3) of the Act.5. The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,General Teamsters Local 162, International Broth-erhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, Portland, Oregon, its offi-cers, agents, and representatives, shall:1. Cease and desist from refusing to bargain col-lectively in good faith with K-Lines, Inc., by refus-ing to sign the collective-bargaining agreement ofSeptember 23, 1979, or from engaging in any likeor related conduct in derogation of the statutoryduty to bargain.2. Take the following affirmative action whichthe Board finds will effectuate the policies of theAct:(a) On request by K-Lines, Inc., execute the con-tract with it that was agreed upon on or about Sep-tember 23, 1979.(b) Post at it business offices and meeting hallscopies of the attached notice marked "Appendix."sCopies of said notice, on forms provided by theRegional Director for Region 19, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to members are customarilyposted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered,defaced, or covered by any other material.(c) Furnish the said Regional Director with suffi-cient signed copies of the aforesaid notice for post-ing at the premises of K-Lines, Inc., if it is willing.(d) Notify the Regional Director for Region 19,in writing, within 20 days from the date of thisOrder, what steps Respondent has taken to complyherewith.5 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anorder of the National Labor Relations Board."------ --- GENERAL TEAMSTER LOCAL 16287APPENDIXNOTICE To MEMBERS AND EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyin good faith with K-Lines, Inc., by refusingto sign the collective-bargaining agreement towhich we agreed on or about September 23,1979, and WE WILL NOT engage in any like orrelated conduct in derogation of our statutoryduty to bargain.WE WILL, if requested by K-Lines, Inc., ex-ecute the contract on which we reached agree-ment on or about September 23, 1979.GENERAL TEAMSTERS LOCAL 162,INTERNATIONAL BROTHERHOOD OFTEAMSTERS, CHAUFFEURS, WARE-HOUSEMEN AND HELPERS OF AMER-ICA